DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 7-9, 12, 13, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 2019/0204840) in view of CHEN (US 2018/0370379) and further in view of EICHHORN (DE102019104971A1) and FALK (DE102011078046; cited on IDS and English machine translation provided by Applicant).
	Regarding claim 1, PARK discloses a method for charging a battery (¶ 0345: vehicle battery is charged) of a vehicle (100, Fig. 8) using a charging station (912a, Fig. 8; ¶ 0233-0234: server of a charging station; ¶ 0257: communication unit connected to server of the charging station; ¶ 0305, 0310, 0313, 0334), wherein the charging station comprises: 
 	an electric power source (a power source for the charging station is implied in order to charge the battery of the vehicle) and a data source (¶ 0305, 0310: first information is received from the charging station and therefore a data source is implied), 
 	wherein an output device which is configured for issuing acoustic signals is permanently installed in an interior (¶ 0063-0064, 0082, 0087, 0289-0290) of the vehicle (¶ 0059-0061: user interface includes an output unit; ¶ 0078-0079, 0088: output unit includes an audio output module), 
 	wherein a first connection for transferring electric power is provided between the power source of the charging station and the battery of the vehicle (¶ 0345), 
 	wherein a second connection for transferring data is provided between the data source of the charging station and the output device in the vehicle (¶ 0135, 0137, 0139-0140, 0256-0257), 
 	wherein the electric power is transferred via the first connection from the power source to the battery (¶ 0345), 
 	wherein data for acoustic signals is transferred via the second connection from the data source to the output device (¶ 0135, 0137, 0139-0140, 0256-0257), wherein the output device issues acoustic signals based on the data received (¶ 0059-0061, 0078-0079, 0088).
 	PARK fails to disclose the data is transferred synchronously with transfer of the electric power, and the data for acoustic signals comprises at least one of news reporting and movies.
 	CHEN discloses the data is transferred synchronously with transfer of the electric power (¶ 0006: delivering the content to the user via a content delivery system while charging the battery), and the data for acoustic signals comprises at least one of news reporting and movies (¶ 0021, 0033, 0034, 0068).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the synchronous transfer of data as recited in order to provide increased user convenience (CHEN, ¶ 0004).
 	PARK fails to disclose the acoustic data and/or signals further comprise information pertaining to errors occurring during charging.
 	EICHHORN discloses the acoustic data and/or signals further comprise information pertaining to errors occurring during charging (abstract, ¶ 0006). Although EICHHORN does not disclose an output device that is permanently installed in the interior of the vehicle, it is first noted that the instant specification discloses the acoustic signals may also be output by a portable device (see page 6), and thus this limitation lacks criticality and appears to be an obvious modification. Furthermore, PARK discloses an output device that is permanently installed and also discloses an output device that is a portable device (¶ 0321, 0322, 0353) as equivalent structures in the art for outputting the acoustic signals, and one of ordinary skill in the art would have found it obvious to provide the acoustic data and/or signals of EICHORN in the permanently installed output device of PARK. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the information pertaining to error occurring during charging in order to provide a charging error message more efficiently to a user of the vehicle (EICHHORN, ¶ 0003).
 	PARK fails to disclose a cable is used which includes the line for the data and the line for electric power. 
 	FALK discloses a cable is used which includes the line for the data and the line for electric power (¶ 0026). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the cable as recited in order to provide a connection which, e.g., compared to a wireless connection, is less likely to suffer from interference, is more difficult for unauthorized user to intercept data, and/or allows for faster data transmission. 
 	Regarding claim 2, PARK discloses the acoustic data and/or signals further comprise information on a charging process of the battery (¶ 0307).
 	Regarding claim 3, PARK discloses the output device comprises at least one speaker and/or at least one sound source, which is configured to convert and/or transform the data for the acoustic signals into the acoustic signals (¶ 0088).
	Regarding claim 5, PARK discloses the electric power is transferred to the battery via a line for electric power and/or by induction (¶ 0345).
	Regarding claim 7, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
 	Regarding claim 8, PARK discloses a system for charging a battery (¶ 0345: vehicle battery is charged) of a vehicle (¶ 0233-0234: server of a charging station; ¶ 0257: communication unit connected to server of the charging station; ¶ 0305, 0310, 0313, 0334), wherein the system comprises: 
 	a charging station (912a, Fig. 8; ¶ 0233-0234) and an output device (¶ 0059-0061: user interface includes an output unit; ¶ 0078-0079, 0088: output unit includes an audio output module), 
 	wherein the charging station comprises an electric power source (a power source for the charging station is implied in order to charge the battery of the vehicle) and a data source (¶ 0305, 0310: first information is received from the charging station and therefore a data source is implied), 
 	wherein the output device which is configured for issuing acoustic signals is permanently installed in an interior of the vehicle (¶ 0063-0064, 0082, 0087, 0289-0290), 
 	wherein a first connection for transferring electric power is provided between the power source of the charging station and the battery of the vehicle (¶ 0345), 
 	wherein a second connection for transferring data is provided between the data source of the charging station and the output device in the vehicle (¶ 0135, 0137, 0139-0140, 0256-0257), 
 	wherein the first connection is configured to transfer electric power from the power source to the battery (¶ 0345), and 
 	wherein the second connection is configured to transfer data for acoustic signals from the data source to the output device (¶ 0135, 0137, 0139-0140, 0256-0257), wherein the output device is configured to issue acoustic signals based on the data received (¶ 0059-0061, 0078-0079, 0088).
 	PARK fails to disclose the data is transferred synchronously with transfer of the electric power, and the data for acoustic signals comprises at least one of news reporting and movies.
 	CHEN discloses the data is transferred synchronously with transfer of the electric power (¶ 0006: delivering the content to the user via a content delivery system while charging the battery), and the data for acoustic signals comprises at least one of news reporting and movies (¶ 0021, 0033, 0034, 0068).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the synchronous transfer of data as recited in order to provide increased user convenience (CHEN, ¶ 0004).
 	PARK fails to disclose the acoustic data and/or signals further comprise information pertaining to errors occurring during charging.
 	EICHHORN discloses the acoustic data and/or signals further comprise information pertaining to errors occurring during charging (abstract, ¶ 0006). Although EICHHORN does not disclose an output device that is permanently installed in the interior of the vehicle, it is first noted that the instant specification discloses the acoustic signals may also be output by a portable device (see page 6), and thus this limitation lacks criticality and appears to be an obvious modification. Furthermore, PARK discloses an output device that is permanently installed and also discloses an output device that is a portable device (¶ 0321, 0322, 0353) as equivalent structures in the art for outputting the acoustic signals, and one of ordinary skill in the art would have found it obvious to provide the acoustic data and/or signals of EICHORN in the permanently installed output device of PARK. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the information pertaining to error occurring during charging in order to provide a charging error message more efficiently to a user of the vehicle (EICHHORN, ¶ 0003).
	PARK fails to disclose a cable is used which includes the line for the data and the line for electric power. 
 	FALK discloses a cable is used which includes the line for the data and the line for electric power (¶ 0026). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the cable as recited in order to provide a connection which, e.g., compared to a wireless connection, is less likely to suffer from interference, is more difficult for unauthorized user to intercept data, and/or allows for faster data transmission. 
 	Regarding claim 9, PARK discloses the output device comprises at least one speaker and/or at least one sound source, which is configured to convert and/or transform the data for the acoustic signals into the acoustic signals (¶ 0088).
	Regarding claim 12, PARK discloses the electric power is transferred to the battery via a line for electric power and/or by induction (¶ 0345).
 	Regarding claim 13, PARK discloses the electric power is transferred to the battery via a line for electric power and/or by induction (¶ 0345).
	Regarding claim 15, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
 	Regarding claim 16, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
	Regarding claim 18, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.
 	In response to arguments that secondary reference EICHHORN teaches away from the integrated systems of primary reference PARK, it is respectfully submitted that Applicant has mischaracterized EICHHORN. Paragraphs 0001-0003 teaches away from using a manufacturer app on a mobile phone and does not explicitly teach away from any integrated system of PARK. Providing the information pertaining to errors of EICHHORN in the method and system of charging of PARK would not result in a substantial reconstruction or redesign of PARK. 
 	In response to arguments that secondary reference CHEN does not disclose the source of the media is the charging column itself, it is first noted that the claims would not exclude the claimed “data source” from being further connected to an exterior data source such as a cloud or server. Furthermore, CHEN discloses the data source may be the charging station (¶ 0037, 0038, 0057, 0068).
 	In response to arguments that secondary reference FALK does not disclose the source of the media is the charging column itself, it is submitted that FALK is relied upon to teach a cable connection for data transfer and power transfer between the charging station and the vehicle, and is not relied upon to teach the data source or the data.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        October 18, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 18, 2022